DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The arguments and amendments filed 11/10/2021 have been received and fully considered.  Claims 1-14 are pending.  Claims 1-8 and 14 are withdrawn.  Claims 9-13 are amended.  Claims 9-13 are now under consideration.
The previous 112 rejections are withdrawn in light of the claim amendments.
The claim amendments are found to overcome the previous rejections, new grounds of rejection are found below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al (US PG Pub. No. 2015/0211794) in view of Moklebust (US Patent No. 3,170,786) and Peterman et al (US PG Pub. No. 2014/0147799).
Regarding claim 9:
	Caro teaches an apparatus for cleaning sand used at a foundry (paragraph 3), comprising a rotating oven (12) which has means for adjusting a rotating speed of the oven (paragraph 40); a feeding apparatus (32) which has means for dosing the sand to be cleaned into the oven; a heating arrangement (36) which has at least one or more heat sources; means for removing (48) the cleaned sand from the oven at a second end of the oven.
	Caro fails to disclose means for adjusting an incline of the oven, temperature sensors and a control unit for monitoring data conveyed by one or more sensors in the apparatus and for controlling one or more actuators by utilizing the monitored data conveyed by the aforementioned one or more sensors; wherein the inclination and rotating speed of the oven is further adjustable to adjust an advancing speed of the sand in the oven based at least in part on the amount of sand fed in and/or the monitored oven temperature.
	Moklebust teaches a rotary kiln similar to Caro including adjusting an inclination angle of the kiln (through 20 also see column 2, lines 44-47 where the slope may be reduced) and temperature sensors (A-C) and the inclination and rotating speed of the oven is further adjustable to adjust an advancing speed (see column 2, lines 44-51 where the kiln speed and slope are adjusted to cause the material to be moved at the correct speed) of the sand in the oven based at 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caro with the teachings of Moklebust to include adjusting the inclination angle and rotating speed based on an amount of sand input to the oven in order to adjust how fast the sand moves through the kiln in order to adjust the amount of time the material requires to be properly treated.
	Peterman teaches and a control unit (24) for monitoring data conveyed by one of more sensors (see paragraph 25) in the apparatus and for controlling one or more actuators by utilizing the monitored data conveyed by the aforementioned one or more sensors (see paragraph 36) and the rotating speed of the oven is further adjustable to adjust an advancing speed of the sand in the oven based at least in part on the monitored oven temperature (see paragraphs 36-37 and 41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caro with the teachings of Peterman to include a control unit in order to properly monitor and adjust settings within the rotary kiln.

Regarding claim 12:
	Caro modified above teaches removing flue gasses from the second end of the oven (at 46) and to cool down the flue gasses to recover heat (through mixing the ambient air the flue gasses preheat the air).
 
s 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Caro in view of Moklebust and Peterman as applied to claims 9 and 12 above respectively, and further in view of Svensson (US Patent No. 3,929,463).
Regarding claims 10, 11 and 13:
	Caro modified above teaches the apparatus is additionally adapted to cool down the cleaned sand and to use the heat recovered from the flue gasses as a heat source for preheating air into the burner. 
	Caro modified above fails to disclose and to use a screw conveyor to cool the sand and to recover heat from it to preheat the sand.
	Svensson teaches a rotary kiln (5 embodiment in figure 4) similar to Caro including using a screw conveyor (right hand 27) to cool the granular material and to recover heat from it (through 28) to preheat the granular material (through 28 on the left side).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Caro with the teachings of Svensson to include using a screw conveyor to cool and recover heat from the reclaimed sand and using it to preheat the uncleaned sand in order to properly cool the sand while utilizing the leftover heat from it so that it will not be wasted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762